Citation Nr: 1501995	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-41 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status post right lower lobe lobectomy for a benign carcinoid tumor from November 1, 2003 to March 18, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for status post right lower lobe lobectomy for a benign carcinoid tumor from March 19, 2010.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel
INTRODUCTION

The Veteran served in the United States Coast Guard Reserve and had active service from May 2001 to September 2001 and from April 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From November 1, 2003 to March 18, 2010, status post right lower lobe lobectomy for a benign carcinoid tumor was manifested by occasional shortness of breath; no pulmonary function test (PFT) data was obtained during this period.

2.  From March 19, 2010 to the present, status post right lower lobe lobectomy for a benign carcinoid tumor is manifested by shortness of breath upon exertion greater than walking; PFT results reflect FEV-1, FEV-1/FVC, and DLCO (SB) all greater than 55 percent of predicted.


CONCLUSIONS OF LAW

1.  From November 1, 2003 to March 18, 2010, status post right lower lobe lobectomy for a benign carcinoid tumor was no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.96, 4.97, 4.118, Diagnostic Codes 6820-6844, 7802, 7804 (2014).

2.  From March 19, 2010 to the present, status post right lower lobe lobectomy for a benign carcinoid tumor is no more than 30 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.96, 4.97, 4.118, Diagnostic Codes 6820-6844, 7802, 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran's claim for a higher rating for a post-right lower lobe lobectomy for a benign carcinoid tumor (right lung disorder) arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.  The Board does note that an April 2009 letter notified the Veteran how disability ratings are assigned and provided him with the criteria used in rating his disability.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and the Veteran has been afforded numerous VA medical examinations in connection with his claim, most recently in March 2013.  The reports from multiple VA examinations indicate that the examiners reviewed the claims file, performed the appropriate testing (including PFT testing), recorded the results, elicited in-depth medical histories from the Veteran with respect to his respiratory symptoms, and provided opinions as to the functional impact of this disease based on these results and the Veteran's history.  Thus, the Board finds that the VA examinations provided in this case are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, private medical records relating to treatment for respiratory symptoms have been obtained, and lay statements of the Veteran have been associated with the record and have been reviewed.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Factual Background

The Veteran avers that the current disability ratings for his service-connected right lung disorder do not adequately reflect his disability picture.

In May 2002, the Veteran complained of exposure to diesel fumes which he claimed provoked respiratory symptoms including shortness of breath.  Pulmonary function tests (PFTs) were performed in May 2002, revealing forced expiratory volume in one second (FEV-1) of 70 percent predicted and FEV-1/forced vital capacity (FVC) of 76 percent predicted.  (No diffusion capacity of the lung by the single breath method (DLCO (SB)) test was obtained.)  At that time, the Veteran was diagnosed with mild obstructive pulmonary disease.  In August 2002, additional PFTs were performed, indicating FEV-1 measurements of 77 percent and FEV-1/FVC measurements of 76 percent.  In March 2003, chest X-rays revealed a pleural effusion with associated atelectasis in the Veteran's right lung.

In June 2003, on his final day of active duty, the Veteran underwent surgery to remove a right lower lobe carcinoid tumor.  Following the surgery, the private operating physician noted that there were no intraoperative complications, and that upon completion of the procedure a "bronchoscopy demonstrated a widely patent reconstructive airway."  In July 2003, a private follow-up examination indicated that the "[s]mall residual right pleural effusion, largely dependent, is resolved."  The Veteran's doctor indicated that the Veteran would be restricted from working until October 10, 2003, at which point he could return to work with no restrictions.

In April 2004, the Veteran filed a claim for disability benefits for a right lung disorder.  In May 2004, he was examined for respiratory symptoms and was deemed to be "essentially asymptomatic."  The examiner noted that the Veteran was a firefighter and that he golfed and worked out without difficulties.  The examiner also noted some increased susceptibility to upper respiratory infections, but determined that a PFT was unnecessary.

In June 2004, another VA examination was performed, during which the Veteran claimed that he occasionally took albuterol for shortness of breath, but that in his job as a firefighter he had no difficulty going up and down ladders or performing other work-related tasks.  He denied any other symptoms.  The examiner discussed the Veteran's history of respiratory symptoms, including the June 2003 lobectomy.  Upon examination, there was no evidence of wheezing or rhonchi.  The examiner noted that the Veteran was able to do his job without a profile or disability evaluation.

Service connection for residuals from a post-right lower lobe lobectomy for a benign carcinoid tumor was awarded in an August 2008 Board decision.  Thereafter, in a September 2008 rating decision, the Veteran was assigned a 100 percent disability rating for the period of July 1, 2003 to October 31, 2003, based on surgical treatment necessitating convalescence, and a 10 percent rating from November 1, 2003, pursuant to the ratings criteria of Diagnostic Codes 6840-6845 (discussed below).  The Veteran subsequently filed a claim for an increased evaluation for his right lung disorder.

In March 2010, he underwent a VA examination.  The examiner discussed the Veteran's history of respiratory symptoms, including hemoptysis, pneumonia, and the June 2003 lobectomy.  On examination, there was no cough, sputum production, or chest pain.  Scattered wheezing on expiration was noted.  Chest X-rays revealed significant atelectasis or scarring extending from the hilar region on the right side, with no additional lesions.  Pleural thickening was present, but no acute disease was noted.  PFT results were as follows: Normal FVC was 88 percent predicted; mildly reduced FEV-1 was 66 percent predicted; reduced FEV-1/FVC was 61 percent predicted; and normal DLCO (SB) was 80 percent predicted.  There was no significant change in FVC and FEV-1 measurements in response to the bronchodilator.  In summary, the examiner noted a mild obstructive airway disorder, as determined by the PFTs and physical examination.

In February 2013, the RO issued a rating decision increasing the Veteran's disability rating for his right lung disorder to 30 percent, effective March 19, 2010, based on the results of the March 2010 VA examination.  Thus, the Veteran is currently in receipt of a "staged" rating.

In March 2013, another VA examination was performed.  The Veteran complained of shortness of breath with activity that required exertion greater than walking, but denied using inhalers or other medications for his respiratory symptoms.  There was no evidence of asthma attacks or cough, and X-rays revealed residual scarring in the right lung with no acute disease.  The examiner reviewed the March 2010 PFTs and noted that the FEV-1/FVC test most accurately reflected the Veteran's level of disability.  In addition, the examiner stated that these PFT results accurately reflected the Veteran's current pulmonary function.  Diagnoses of chronic obstructive pulmonary disease, obstructive ventilatory defect, and residuals of surgical right lower lobe lobectomy for benign carcinoid tumor were noted.

Law and Analysis

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for a right lung disorder during the period from November 1, 2003 to March 18, 2010, and to an evaluation in excess of 30 percent for the period beginning March 19, 2010.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Respiratory disorders are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  Ratings under those Diagnostic Codes will not be combined with each other.  Rather, a single rating will be assigned under the Diagnostic Code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).

Diseases contemplated by Diagnostic Codes 6840 through 6845 are rated either under the General Rating Formula for restrictive lung diseases, or under the applicable Diagnostic Code for the primary disorder.  38 C.F.R. § 4.97.  In this case, the Veteran is currently rated under the General Rating Formula-specifically, under Diagnostic Code 6820-6844.

Under the General Rating Formula, a 10 percent rating is warranted for chronic pleural effusion or fibrosis with forced expiratory volume in one second (FEV-1) of 71 to 80 percent of the predicted value; or FEV-1/forced vital capacity (FVC) of 71 to 80 percent of the predicted value; or diffusion capacity of the lung by the single breath method (DLCO (SB)) of 66 to 80 percent of the predicted value.  A 30 percent rating is warranted for chronic pleural effusion or fibrosis with FEV-1 of 56-70 percent of the predicted value; or FEV-1/FVC of 56 to 70 percent of the predicted value; or DLCO (SB) of 56 to 65 percent of the predicted value.  For a 60 percent rating, there must be chronic pleural effusion or fibrosis with FEV-1 of 40 to 55 percent of the predicted value; or FEV-1/FVC of 40 to 55 percent of the predicted value; or DLCO (SB) of 40 to 55 percent of the predicted value; or maximum oxygen consumption is 15 to 20 ml/kg/minute (with cardiorespiratory limit).  A maximum 100 percent rating is available for FEV-1 of less than 40 percent of the predicted value; or FEV-1/FVC of less than 40 percent of the predicted value; or DLCO (SB) of less than 40 percent of the predicted value; or maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale; or right ventricular hypertrophy; or pulmonary hypertension; or episodes of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6840-6845; see also Diagnostic Code 6604 (ratings criteria for chronic obstructive pulmonary disease are identical to Diagnostic Codes 6840-6845).

As noted above, the Veteran is current rated under Diagnostic Code 6820-6844, which covers benign neoplasms with post-surgical residuals (including lobectomies).  See 38 C.F.R. § 4.97, Diagnostic Code 6820 (specifying that benign neoplasms in any part of the respiratory system must be evaluated using an analogous Diagnostic Code).  At the outset, the Board notes that 38 C.F.R. § 4.96 provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, PFTs are required except in certain circumstances specified in 38 C.F.R. § 4.96(d).  When there is a disparity between the results of different PFT FEV-1 and FVC results, so that the level of evaluation would be different depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96(d)(6).

In this case, the Veteran is in receipt of three separate "staged" ratings for his right lung disorder: (1) a temporary total (100 percent) evaluation from July 1, 2003 to October 31, 2003 based on surgical treatment necessitating convalescence; (2) a 10 percent rating from November 1, 2003 to March 18, 2010; and (3) a 30 percent rating from March 19, 2010 to present.  As an initial matter, the Board agrees with the RO that the evidence indicates that staged ratings are appropriate due to the changes in severity of the Veteran's disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct time periods during the appeal where the service-connected disability exhibits symptoms that would warrant different ratings).  However, the Board notes that the following decision will exclude the period (July 1, 2003 to October 31, 2003) during which the Veteran was in receipt of a 100 percent rating, as such rating is the maximum rating possible under all potentially applicable rating criteria.  See 38 C.F.R. § 4.97.

November 1, 2003 to March 18, 2010

The first issue for determination is whether the Veteran is entitled to an evaluation in excess of 10 percent during the period from November 1, 2003 to March 18, 2010.

The criteria of Diagnostic Code 6844 requires that, for an evaluation in excess of 10 percent to be warranted, PFT results must demonstrate the following: FEV-1 measurements must be between 56 and 70 percent of the predicted value; or FEV-1/FVC measurements must be between 56 and 70 percent of the predicted value; or DLCO (SB) measurements must be between 56 to 65 percent of the predicted value.  38 C.F.R. § 4.97, Diagnostic Code 6844.  After a review of all the evidence, the Board finds that none of the above schedular requirements have been satisfied.  Therefore, an evaluation in excess of 10 percent during this period is not warranted.

Prior to the March 2010 VA examination, the evidence indicates that the Veteran exhibited minimal respiratory symptomatology.  During the relevant period, he received private and VA treatment which reflected that he occasionally had shortness of breath but was capable of performing his work as a firefighter.  He denied needing constant medication or treatment for his respiratory symptoms.  The July 2003 private post-surgery examination indicated that the Veteran's right lung effusion was "resolved."  In addition, in May 2004 a VA physician indicated that he was "essentially asymptomatic," and found that PFTs were unnecessary.  A June 2004 VA examination revealed complaints of occasional shortness of breath, but the examiner noted no wheezing or rhonchi, and the Veteran denied that he had difficulty performing tasks such as going up and down ladders.  The examiner further noted that the Veteran was able to do his job without a profile or disability evaluation.  

Significantly, the record shows that no PFT results were obtained between November 1, 2003 and March 18, 2010 that would provide a factually ascertainable basis for an evaluation in excess of 10 percent under the Diagnostic Code 6844 criteria.  The record indicates that PFT testing performed in August 2002 (prior to the appeal period and prior to the Veteran's right lower lobectomy) revealed FEV-1 and FEV-1/FVC measurements greater than 70 percent of the predicted value.  No other PFT results are of record dating after August 2002 but prior to the March 19, 2010 VA examination, and the Veteran has not alleged that he received additional medical treatment during this period that reflects either PFT results consistent with a 30 percent disability rating under Diagnostic Code 6844 or more severe respiratory symptomatology than that which is reflected in the above summary.

The Board has also considered the Veteran's allegations, including those provided in the December 2014 Brief, that his respiratory symptoms during this period were worse than that which his current 10 percent rating reflects.  Additionally, the Board has considered the statement (undated) submitted by the Veteran's employer, averring that the Veteran job performance has been impaired since returning from the June 2003 lobectomy.  In this regard, the Board notes that, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath and flare ups.  Likewise, the Veteran's employer is competent to report that there was a noticeable difference in the Veteran's job performance.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, these lay statements are not competent to establish that the Veteran's symptoms amounted to the particular level of disability contemplated by the relevant diagnostic criteria for this disability.  Layno, 6 Vet. App at 470 (lay testimony is not competent to prove a matter requiring medical expertise); see also 38 C.F.R. § 4.97, Diagnostic Code 6844.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's respiratory symptoms did not satisfy the diagnostic criteria for an evaluation in excess of 10 percent for the period from November 1, 2003 to March 18, 2010.  The evidence demonstrates that the Veteran had occasional shortness of breath but was essentially asymptomatic following surgery and that at no time prior to March 19, 2010 were his respiratory symptoms factually ascertainable so as to warrant an increased evaluation.

Consequently, the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent during this period, and an increased rating is not warranted.
March 19, 2010 to Present

The second issue of contention is whether the Veteran is entitled to an evaluation in excess of 30 percent for the period beginning March 19, 2010.

Under Diagnostic Code 6844, for a rating in excess of 30 percent to be warranted, the Veteran's PFT results must be as follows: FEV-1 measurements must be between 40 and 55 percent of the predicted value; or FEV-1/FVC measurements must be between 40 and 55 percent of the predicted value; or DLCO (SB) measurements must be between 40 to 55 percent of the predicted value; or maximum oxygen consumption is 15 to 20 ml/kg/minute (with cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 6844.  After a review of all the evidence, the Board finds that the above schedular requirements have not been satisfied for the period beginning March 19, 2010.  Therefore, an evaluation in excess of 30 percent is not warranted.

The record shows that the Veteran underwent one PFT examination during the relevant period, in March 2010.  During the March 2013 examination, the examiner indicated the PFT results from March 2010 accurately reflect the Veteran's current pulmonary function.  The PFT results do not support an evaluation in excess of 30 percent, under Diagnostic Code 6844.

The March 2010 PFT indicated normal FVC of 88 percent of the predicted value; mildly reduced FEV-1 of 66 percent of the predicted value; reduced FEV-1/FVC of 61 percent of the predicted value; and normal DLCO (SB) of 80 percent of the predicted value.  None of these findings fall into the ranges which, under the Diagnostic Code 6844 criteria listed above, would warrant a rating in excess of 30 percent.

The examiner in March 2013 confirmed that the March 2010 FEV-1/FVC test results most accurately reflected the Veteran's level of disability.

The Board notes that while the Veteran is certainly competent to testify as to his symptomatology, and the Board must consider and weigh the credibility of all lay statements concerning his appeal, with respect to his current 30 percent rating, the Veteran has actually expressed agreement with this particular rating.  Specifically, in a January 2014 statement that was submitted in response to a January 2014 Supplemental Statement of the Case, the Veteran wrote: "I agree with and appreciate the clear and concise explanation [of the most recent rating decision] as it pertains to my lung function and the PFT results . . . ."  Thus, it appears that the Veteran is in agreement with his current 30 percent rating.  However, to the extent that the Veteran's complaints regarding shortness of breath, flare ups, and the impact of his respiratory symptoms on his work performance constitute allegations of worsening, such statements are not competent to address the specific criteria used to evaluate the Veteran's particular disability under the relevant diagnostic code.  See Layno, 6 Vet. App. at 470; see also 38 C.F.R. § 4.97, Diagnostic Code 6844.  As such, these statements, as well as the Veteran's employer's undated statement in support of his claim, are not competent evidence establishing that an increased disability rating is warranted.

In sum, the evidence deemed most probative by the Board has not demonstrated the criteria for a disability rating in excess of 30 percent for the Veteran's right lung disorder during the period beginning March 19, 2010.  An increased evaluation is therefore not warranted.

Post-Surgical Scarring

The Board has also considered whether the Veteran is entitled to a separate rating for scarring as a result of his lobectomy.  The Veteran has averred, and the evidence reflects, that he has a post-surgical scar on his torso.  In a January 2014 communication, he requested clarification as to whether he was entitled to a separate rating for his scar.

Under Diagnostic Code 7802, a compensable evaluation of 10 percent is warranted where there is a superficial and nonlinear scar not of the head, face, or neck in an area of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  An additional, separate compensable evaluation under Diagnostic Code 7804 is warranted if there is at least one scar that is painful or unstable.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Here, the March 2013 VA examination indicated that the Veteran has a surgical scar on his right upper lateral chest wall.  On examination, the scar was approximately 37.5 square centimeters and was superficial and nonlinear.  There was no pain or tenderness, and the scar was stable.  The Veteran has not alleged that his scar has ever been painful or unstable.  Thus, as the evidence deemed probative by the Board demonstrates a superficial, nonlinear scar that is neither painful nor unstable, and that is less than 929 square centimeters, a separate compensable rating under either Diagnostic Code 7804 or Diagnostic Code 7802 is not warranted.

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected right lung disorder.  The evidence shows that, during the period from November 1, 2003 to March 18, 2010, the Veteran had occasional shortness of breath but that his disability was not severe enough to warrant PFTs.  From March 19, 2010 to the present, the evidence shows shortness of breath and reduced pulmonary functioning.  These symptoms are contemplated by Diagnostic Code 6844.  See 38 C.F.R. § 4.97.  In addition, higher ratings are available under the applicable Diagnostic Code, in the event the Veteran's disability increases in severity.  Accordingly, the Board finds that the schedular ratings currently assigned adequately describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, the Veteran's only service-connected disability is his right lung disorder.

Consequently, as the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is inapplicable, and an increased evaluation is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period from November 1, 2003 to March 18, 2010, entitlement to an evaluation in excess of 10 percent for status post right lower lobe lobectomy for a benign carcinoid tumor is denied.

For the period from March 19, 2010 to the present, entitlement to an evaluation in excess of 30 percent for status post right lower lobe lobectomy for a benign carcinoid tumor is denied.



REMAND

The Board finds that the issue of entitlement to service connection for tinnitus must be remanded so that another VA examination can be performed to determine the nature and likely etiology of the claimed tinnitus.  In addition, a remand is required because relevant evidence has been submitted since the most recent adjudication of this issue, in August 2009.

Service treatment records show no complaints of tinnitus in service.  In an April 2003 post-deployment questionnaire, the Veteran denied having exposure to loud noises in service.  At that time, he also denied ringing in his ears.  A June 2003 separation examination of his ears was normal.  However, during an October 2009 private examination, the Veteran complained of intermittent and infrequent tinnitus.  No opinion as to the origin or causation of the tinnitus was provided.  During a March 2010 VA examination, the Veteran reported being exposed to engine and motor noise in service, and stated that he first noticed bilateral tinnitus sometime in 2002.  The March 2010 VA examiner, despite noting the Veteran's complaint of tinnitus, did not provide either a positive diagnosis of tinnitus or an opinion as to whether or not tinnitus was related to service.  No other VA examinations have been performed to ascertain the validity of the Veteran's claim.  Consequently, a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to have the Veteran scheduled for an examination with a VA audiologist to determine the nature and likely etiology of his claimed tinnitus.

All indicated tests should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

After examining the Veteran and reviewing the entire record, to include lay statements submitted by the Veteran, the examiner should specifically discuss the nature of the Veteran's noise exposure in service.  The examiner should also discuss whether the Veteran has a current diagnosis of tinnitus, including whether such diagnosis is bilateral or unilateral.  If there is a diagnosis of tinnitus, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current tinnitus was related to hazardous noise exposure in service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

2. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish a Supplemental Statement of the Case.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


